Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 18, 2021

                                       04-19-00212-CR

                                      Sean Leroy HAYS,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0232-CR-A
                        Honorable William D. Old III, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion (not participating)
              Luz Elena D. Chapa
              Beth Watkins

       On November 4. 2020, this court issued an opinion affirming the trial court’s judgment in
appellant’s underlying criminal case. On February 1, 2021, appellant filed a pro se “Motion for
New Trial.” The motion is DENIED.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court